On May 1, 2002, the defendant was sentenced to the following: Count T: Forty (40) years in the Montana State Prison, with twenty (20) years suspended, for the offense of Conspiracy, a felony; Count II: Twenty (20) years in the Montana State Prison, to run concurrently with Count I, for the offense of Attempted Criminal Possession With Intent to Distribute, a felony; Count III: Twenty-five (25) years in the Montana State Prison, to run consecutive to Count I & II, for the offense of Operation of an Unlawful Clandestine Laboratory, a felony; and Ten (10) years in the Montana State Prison for Persistent Felony Offender Status, to run consecutive to Counts I - III.
On February 8, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ed Sheehy. The state was represented by George Corn who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of other sentences across the state for similarly situated defendants convicted of similar crimes.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Count I: Forty (40) years in the Montana State Prison, with twenty (20) years *35suspended; Count II: Twenty (20) years in the Montana State Prison, to run concurrently with Count I; and Count III: Twenty-five (25) years in the Montana State Prison, with five (5) years suspended to run concurrently to Counts I & II; and Ten (10) years in the Montana State Prison for Persistent Felony Offender status, to run consecutive to Counts I - III. The terms and conditions shall remain as imposed in the Judgment of May 1, 2002.
Done in open Court this 8th day of February, 2007.
DATED this 23rd day of February, 2007.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.